Citation Nr: 0519167	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-05 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder to include major depression.



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from January 12 to June 
20, 2000.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
RO.  

In January 2004, the Board remanded this matter to the RO for 
further development of the evidence and other action.  



FINDING OF FACT

1.  The veteran is shown to have experienced an episode of 
depression during service.  

2.  The veteran did not manifest an innocently acquire 
psychiatric disorder during service or within one year of her 
discharge from service.  

3.  The veteran was hospitalized from June 29 to July 3, 2001 
depression, NOS; alcohol dependence and abuse; and mixed 
substance abuse, primarily cocaine and cannabis.  

4.  The veteran is shown to have been initially diagnosed as 
suffering from major depression in 2002.  

5.  The veteran is not shown to be suffering from an 
innocently acquired psychiatric disorder to include 
depression, NOS or major depression that is due to any event 
or incident of her service.  




CONCLUSION OF LAW

The veteran is not shown to have an innocently acquired 
psychiatric disability due to disease or injury that was 
incurred in or aggravated by active service; nor may a 
psychosis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1153, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Case Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf.  
The Board notes that she elected to forego her right to a 
hearing.  

Further, by the July 2002, August 2002 and February 2004 
letters; the February 2003 Statement of the Case; and the 
April 2003 and May 2005 Supplemental Statements of the Case, 
she and her representative have been notified of the evidence 
needed to establish the benefit sought.  

The veteran has been advised via the letters, the February 
2003 Statement of the Case, and the May 2005 Supplemental 
Statement of the Case regarding her and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background

A March 2000 service medical record reflects complaints of 
the veteran having chest and neck pain.  On examination, the 
examiner noted that although the veteran was alert and 
oriented and in no acute distress; she was tearful and 
appeared depressed.  

There is no indication of psychiatric treatment or referral 
for such in the service.  The veteran voiced no complaints of 
a psychiatric nature in service.  

From June 29 and July 3, 2001, the veteran was hospitalized 
following complaints of having depression and suicidal 
ideation.  She was placed on a detoxification protocol and 
prescribed psychotropic medication.  

The discharge diagnosis was that of depression not otherwise 
specified; alcohol dependence and abuse; and mixed substance 
abuse, primarily cocaine and cannabis.  

On December 2002 VA psychiatric examination, a full history 
was reported including that the veteran had reported being 
first treated for depression while serving in the Army, that 
she was seen just once and was not given a diagnosis other 
than she was suffering from the "stress of adjusting to the 
military."  

The veteran related that, in March 2000, during service, she 
had been referred to psychiatry because she was 'depressed' 
and 'went psycho, and flipped out on [her] first sergeant.'  

The VA examiner noted that a review of the record had 
revealed no records of psychiatric evaluation or treatment in 
service.  It was noted that the veteran had been initially 
hospitalized in June and July 2001.  

Subsequent hospitalizations in 2002 for suicide attempts were 
noted.  Reportedly, the diagnosis of major depression was 
reported at that time.  The veteran also reported having had 
a previous "suicide attempt or gesture" prior to her first 
admission.  

The veteran also reported having a history of drug and 
alcohol abuse that she saw as being "largely experimental."  

The VA examiner diagnosed major depression; marijuana abuse, 
reportedly abstinent for three months; alcohol dependence, in 
early full remission.  

On an April 2005 VA psychiatric examination, the veteran 
reported that she had suffered bilateral stress fractures 
during basic training and was not able to complete the PT 
test during her advance infantry training.  The examiner 
indicated that the veteran had been discharged due to her 
inability of adapt to military life.  

The veteran noted being referred to a psychiatrist while at 
Fort Lee, but did not receive treatment or psychotropic 
medication during service.  The examiner noted that she drug 
usage had been significant since service and increased in the 
year of 2000.  It was reported that she had first used crack 
cocaine at the age of 16 in 1995

The VA examiner opined, after providing a detailed account of 
his interview with the veteran and a comprehensive summary of 
the record, that the veteran's depression, NOS was unrelated 
to service.  Other Axis I diagnosis was that of polysubstance 
abuse, currently in partial, full remission, per the 
veteran's report.  

The VA examiner based this opinion on the fact that the 
veteran received no treatment for depression or similar 
condition in service.  Also, she was not referred for 
treatment or for any type of psychiatric evaluation while in 
service.  There was no indication, moreover, that the veteran 
was suffering from any innocently acquired psychiatric 
disorder in service.  

The examiner also opined that no psychiatric disorder was 
aggravated by service.  Indeed, rather than a psychiatric 
disorder, the veteran had a substance abuse and adjustment 
problems prior to service.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  3 8 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

The service medical records contain no diagnosis of an 
innocently acquired psychiatric disorder.  The veteran, 
furthermore, voiced no complaints of psychiatric problems in 
service.  The only reference made to depression was in 
passing when depression and tearfulness were observed when 
the veteran was seen for unrelated medical issues.  

Following service, the veteran was first hospitalized and 
diagnosed with depression, NOS and substance abuse, a little 
over one year after her discharge from service.  On 
subsequent hospitalization and VA examination in 2002, a 
diagnosis of major depression was first reported.  

The April 2005 VA medical examination report reflects an 
opinion that the veteran suffered from depression, NOS that 
was not related to or aggravated by service.  The examiner 
also noted that her polysubstance abuse had preexisted 
service.  The VA examiner based the opinion on the 
examination and a thorough review of the record.  

Because the competent evidence of record does not provide a 
nexus between the currently demonstrated innocently acquired 
psychiatric disability and any event or incident of her 
service, service connection for the claimed disability is 
denied.  38 C.F.R. § 3.303.  

The veteran might well believe that her depression not 
otherwise specified is related to service.  She has not been 
shown, however, to be competent to render medical opinions 
upon which the Board may rely.  See Espiritu, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
psychiatric examination in April 2005, a VA examiner opined 
that the veteran's depression, NOS was unrelated to service.  
There is no medical evidence to the contrary.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


